Matter of Maddock E. (Luis E.) (2016 NY Slip Op 03061)





Matter of Maddock E. (Luis E.)


2016 NY Slip Op 03061


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Mazzarelli, J.P., Acosta, Andrias, Richter, JJ.


31 30 29

[*1]In re Maddock E., A Dependent Child Under the Age of Eighteen Years, etc., Luis E., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent. 
The Bronx Defenders, Brooklyn Defender Services, The Neighborhood Defender Service of Harlem, Child Welfare Organizing Project, Legal Momentum, Lansner & Kubitschek, The New York State Citizen Review Panels for Child Protective Services, New York University School of Law Family Defense Clinic, MFY Legal Services Inc., The Center for Reproductive Rights, National Advocates for Pregnant Women, National Perinatal Association, Boom!Health, Domestic Violence Project at The Urban Justice Center and New York Legal Assistance Group in Support of the Attorney for the Children, Amici Curiae.


Neal D. Futerfas, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Fay Ng of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the child.
Simpson Thacher & Barlett LLP, New York (David J. Woll of counsel), for amici curiae.

Appeal from order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about November 19, 2013, which denied respondent father's motion to dismiss the first amended petition, and appeal from order, same court and Judge, entered on or about February 14, 2014, which denied the father's motion to dismiss the second amended petition, unanimously [*2]dismissed, without costs, as moot, and the aforesaid orders vacated.
The first amended petition alleging neglect was superseded by the second amended petition (see Nimkoff Rosenfeld & Schechter, LLP v O'Flaherty, 71 AD3d 533, 533 [1st Dept 2010]). Thus, the father's appeal from the order entered on or about November 19, 2013 has been rendered moot (Matter of Kirkpatrick v Kirkpatrick, 117 AD3d 1575, 1576 [4th Dept 2014]). In addition, the second amended petition was dismissed on February 23, 2015, upon expiration of the period of adjournment in contemplation of dismissal of that petition. Accordingly, the father's appeal from the order entered on or about February 14, 2014 is also moot.
The exception to the mootness doctrine does not apply here, as the issue raised is not one that will typically evade review (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]; Duane Reade Inc. v Local 338, Retail, Wholesale, Dept. Store Union, UFCW, AFL-CIO, 11 AD3d 406, 406 [1st Dept 2004]). Nor will Family Court's orders carry a permanent and significant stigma "that may impact [the father's] standing in future proceedings" (Matter of Joseph Benjamin P. [Allen P.], 81 AD3d 415, 416 [1st Dept 2011], lv denied 16 NY3d 710 [2011]).
Nevertheless, the orders should be vacated in the exercise of discretion because, the orders, which are unreviewable because of mootness, may spawn legal consequences or be cited as precedent (Funderburke v New York State Dept. of Civ. Serv., 49 AD3d 809, 811 [2d Dept 2008]; see Matter of Ruskin v Safir, 257 AD2d 268, 271 [1st Dept 1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK